Title: To James Madison from the Settlers on Chickasaw Lands, 5 September 1810 (Abstract)
From: Settlers on Chickasaw Lands
To: Madison, James


5 September 1810, “Ellk River, Sims’es settlement,” Mississippi Territory. Petitioners state that they settled in good faith on, and have good title to, land north of the Tennessee River sold by the Cherokee but now claimed by the Chickasaw. They argue that the Cherokee had a better claim to the land than the Chickasaw and deny that the latter have been done any injustice. They urge JM not to remove them from the land “mearly to gratify a heathan nation Who have … by estemation nearly 100000 acres of land to each man Of their nation and of no more use to government or society than to saunter about upon like so many wolves or bares.” Petitioners believe that JM can with propriety allow them to remain “as tennants at will” until the Chickasaw sell their claim; and they remind JM that they are not “a set of dishoneste people who have fled from the lawes of their country.” They point out the hardship they will suffer if required to remove, and they request JM to send them an answer as soon as possible.
